              Case 1:19-cv-07723-CM Document 90 Filed 12/20/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------------------)(
PATRICIA CUMMINGS,

                                               Plaintiff,                                     Docket No.
                                                                                              19-cv-07723 (CM) (OTW)
                       -against-

THE CITY OF NEW YORK; NEW YORK CITY DEPARTMENT
OF EDUCATION; CITY OF NEW YORK OFFICE OF SPECIAL
INVESTIGATIONS; NYC MAYOR BILL de BLASIO; GIULIA CO)(;
COURTNEY WARE; BEN CHAPMAN; NEW YORK DAILY NEWS;
DR. ANDRE PERRY; THE HECHINGER REPORT a/k1a HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA; LENARD LARRY
McKELVEY a/k1a CHARLAMAGNE THA GOD; WWPR-FM
(105.1 MHZ); iHEARTMEDIA; CLEAR CHANNEL
COMMUNICATIONS, INC.; NEW YORK STATE SENATOR,
KEVIN S. PARKER; COUNCILMAN, JUMAANE D. WILLIAMS;
COUNCILMAN, DANIEL DROMM; COALITION OF
EDUCATIONAL JUSTICE; ANGELMARTINEZ;
NATASHA CAPERS, and
"JOHN DOE AND JANE DOE # 1-100" said names
being fictitious, it being the intent of Plaintiff
to designate any and all individuals, officers, members,
agents, servants, and/or employees of the
aforementioned agencies owing a duty of care to Plaintiff,
individually and jointly and severally,

                                               Defendants.
---------------------------------------------------------------------------------------)(

                           DECLARATION OF THOMAS F. LIOTTI
                IN OPPOSITION TO DEFENDANT, NEW YORK STATE SENATOR,
                 KEVIN S. PARKER'S MOTION FOR JUDGMENT ON PLEADINGS
                      PURSUANT TO FED. RULE OF CIV. PROCED. 12 (e)

         THOMAS F. LIOTTI, ESQ., hereby declares pursuant to 29 U.S.C §1746:

         1.       I am the principal attorney with the Law Offices of Thomas F. Liotti, LLC, attorneys

for the Plaintiff, PATRICIA CUMMINGS ("Plaintiff'), and I am admitted to practice in this Court. As

such, I am fully familiar with the facts and circumstances of this matter.

         2.       I submit this Declaration together with the Plaintiffs Memorandum of Law in

Opposition to Defendant, New York State Senator Kevin S. Parker's (referred to as, "Senator Parker,"



                                                                                                                1
                Case 1:19-cv-07723-CM Document 90 Filed 12/20/19 Page 2 of 3



"Defendant, Senator Parker," or "Defendant") Motion for Judgment on the Pleadings pursuant to

Federal Rule of Civil Procedure 12 (c); and for such other and further relief as this Court deems to be

just and proper.

           3.      I have attached the following Exhibits, which are referenced in the accompanying

Memorandum of Law in Opposition:

    •      Exhibit A:     Redacted Copy of Office of Special Investigations Investigative Report (OSI);

    •      Exhibit B:     Rebuttal correspondence addressed to Community Superintendent Maribel
                          Torres-Hulla dated October 5, 2018;

    •      Exhibit C:     Copy of the Plaintiffs Verified Complaint dated May 15, 2019.

           4.      The Plaintiff was a probationary New York City Public School Teacher at The William

W. Niles School- Middle School 118, Community School District 10, in Bronx County, New York.

She seeks damages related inter alia to the infliction of defamation, reverse discrimination, denial of

due process, severe emotional, psychological, and physical distress, loss of reputation, loss of income,

and expenses upon her, and the erroneous termination of her employment as a New York City school

teacher.

           5.      As result of what was fallaciously reported concerning an alleged complaint made by

a parent of a student regarding a lesson taught by the Plaintiff in her social studies class on the Middle

Passage, the Plaintiff subsequently and unwillingly became the subject of a front page false accusations

her of being a "racist" and "making black students lie face down on the floor of her class, and asking

them '{HJow does itfeel to be a slave?" As a result, this fabricated and erroneous set of "facts" was

picked up by the media worldwide and transmitted to various news outlets and appeared online and in

media all over the world.

           6.      The arguments proffered by the Plaintiff in the accompanying Memorandum of Law

sufficiently dispute Senator Parker's attempt to argue that judgment on the pleadings is appropriate

and that the complaint should be dismissed as to him.


                                                                                                        2
             Case 1:19-cv-07723-CM Document 90 Filed 12/20/19 Page 3 of 3




        7.      Based on the foregoing the relief requested by the Defendant, Senator Parker, should

be denied in its entirety; and such other and further relief should be granted to the Plaintiff, as to this

Court may seem just and proper.

        I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: Garden City, New York
       December 19,2019




                                                                                                          3
